Case 2:21-mb-05082-DMF Document1 Filed 05/25/21 Page 1 of 11

 

 

UNITED STATES DISTRICT COURT

District of Arizona

 

In the Matter of the Search of.
‘SUBJECT PARCEL: One USPS Priority Mail

‘Express parcel bearing USPS tracking number
-EJ668237783US, addressed to “Daniel Garibay, SEARCH ee ane
1650 S Arizona Ave #119, Chandler, AZ 85286,” Case Number:5) | ~ COSA

with a return address of “Jennifer Garibay, 5818
Flight School Dr., Indianapolis, IN 46221.” It is a
brown “Walmart.com” branded cardboard box;
_ weighing approximately 4 pounds and 5 ounces;
postmarked May 18, 2021; and bearing $72.65 in
postage.

TO: ANDREW MCCLAMROCK and any Authorized Officer of the United States

Affidavit having been made before me by Affiant, Andrew McClamrock, UNITED STATES POSTAL
INSPECTOR, on the premises known as:

SUBJECT PARCEL: One USPS Priority Mail Express parcel bearing USPS tracking number EJ668237783US,
addressed to “Daniel Garibay, 1650 S Arizona Ave #119, Chandler, AZ 85286,” with a return address of “Jennifer
Garibay, 5818 Flight School Dr., Indianapolis, IN 46221.” It is a brown “Walmart.com” branded cardboard box;
weighing approximately 4 pounds and 5 ounces; postmarked’May 18, 2021; and bearing $72.65 in postage,

in the District of Arizona there is now concealed certain property, namely, CONTROLLED SUBSTANCES
AND/OR U.S. CURRENCY OR DOCUMENTS RELATING TO THE DISTRIBUTION OF CONTROLLED
SUBSTANCES THROUGH THE UNITED STATES MAIL, IN VIOLATION OF TITLE 21, UNITED
STATES CODE, SECTIONS 841(a)(1), 843(b) and 846, AS EVIDENCE OF SAID VIOLATIONS.

I am satisfied that the Affidavit establishes probable cause to believe that the property so described is now
concealed on the premises above-described and establishes grounds for the issuance of this warrant.

YOU ARE HEREBY COMMANDED to search on or before © / Lay (Date)
(not to exceed 14 days) the premises named above for the property specified, serving this warrant and making the
search in the daytime (6:00 a.m. to 10:00 p.m.), if the property be found there to seize same, leaving a copy of this
warrant and receipt for the property taken, and to prepare a written inventory of the property seized and promptly
return this warrant to any United States Magistrate Judge, District of Arizona as required by law.

{rou 25 Poe \ © 4 20 om, Phoenix Arizona

Date and Time Issued bn State

 

 

HONORABLE DEBORAH M. FINE .
UNITED STATES MAGISTRATE JUDGE
Name and Title of Judicial Officer nature Lf Judicial hu icer ~

 
Case 2:21-mb-05082-DMF Document1 Filed 05/25/21 Page 2 of 11

 

AO 93 (Rev. 01/09) Search and Seizure Warrant (Page 2)

Return

 

Case No.: ‘Date and time warrant executed: Copy. of warrant and inventory left with:
21-5082MB : 5/25/2021 12:25 pm USPS

 

 

 

Inventory made in the presence-of :
Postal Inspector Andrew McClamrock and General Analyst Teresa Baham

 

Inventory of the property taken and name of any person(s) seized:
EJ668237783US:

- Brown cardboard box with clear tape

- Bubble wrap

- Puzzle box and puzzle pieces

- Black duct tape wrapped bundles with clear cellophane. inside
- Approximately $23,020.00 in United States Currency

 

Certification

 

I declare under penalty of perjury that this inventory is correct and was returned along with the original warrant
to the designated judge. ’

Date: 05/25/2021 dh Mie _

Executing officer's signature

 

Andrew McClamrock, Postal Inspector
Printed name and'title

 

 

 

 

 
Case 2:21-mb-05082-DMF Document1 Filed 05/25/21 Page 3 of 11

 

UNITED STATES DISTRICT COURT

District of Arizona_.

 

In the Matter of the Search of:
SUBJECT PARCEL: One USPS Priority Mail

Express parcel bearing USPS tracking number APPLICATION AND AFFIDAVIT
EJ668237783US, addressed to “Daniel Garibay, FOR SEARCH wR
1650 S Arizona Ave #119, Chandler, AZ 85286,” Case Number: RQ \ _S_ Oram

with a return address of “Jennifer Garibay, 5818
Flight School Dr., Indianapolis, IN 46221.” It is a
brown “Walmart.com” branded cardboard box;
weighing approximately 4 pounds and 5 ounces;
postmarked May 18, 2021; and bearing $72.65 in
postage.

I, ANDREW MCCLAMROCK, being duly sworn, depose and state as follows:
Jam a UNITED STATES POSTAL INSPECTOR and have reason to believe that on the premises known as:

SUBJECT PARCEL: One USPS Priority Mail Express parcel bearing USPS tracking number EJ668237783US,
addressed to “Daniel Garibay, 1650 S Arizona Ave #119, Chandler, AZ 85286,” with a return address of “Jennifer
' Garibay, 5818 Flight School Dr., Indianapolis, IN 46221.” It is a brown “Walmart.com” branded cardboard box;
weighing approximately 4 pounds and 5 ounces; postmarked May 18, 2021; and bearing $72.65 in postage,

in the District of Arizona there is now concealed certain property, namely, CONTROLLED SUBSTANCES
AND/OR U.S. CURRENCY OR DOCUMENTS RELATING TO THE DISTRIBUTION OF CONTROLLED
SUBSTANCES THROUGH THE UNITED STATES MAIL, which is CONTRABAND, THE FRUITS OF
CRIME, OR THINGS OTHERWISE CRIMINALLY POSSESSED,

in violation of Title 21, United States Code, Sections 841(a)(1), 843(b) and 846. The facts to support the issuance
of a Search Warrant are as follows:

SEE ATTACHED AFFIDAVIT OF ANDREW MCCLAMROCK, WHICH IS MADE A PART HEREOF.

* }, Digitally signed by DAVID CONTI
ID CONTI Dates 2pa1524 84008 0700"

Authorized by AUSA D. Matt ew Conti

Subscribed, electronically, and sworn to telephonically. . Signature of Affiant - ANDREW MCCLAMROCK

You 29, ZOd \ © | [ ; 2b BM at Phoenix, Arizona

Date nd State
HONORABLE DEBORAH M. FINE f WE ’
UNITED STATES MAGISTRATE JUDGE

Name and Title of Judicial Officer ature of Judicial Officer ¥ \

 

  
Case 2:21-mb-05082-DMF Document1 Filed 05/25/21 Page 4 of 11

AFFIDAVIT AND STATEMENT OF PROBABLE CAUSE
I, Andrew McClamrock, being duly sworn, hereby depose and state as follows:

1. I am a United States Postal Inspector and have been so employed since
August 2015. I have completed a twelve-week basic training course in Potomac,
Maryland, which included training in the investigation of narcotics trafficking via the
United States Mail. I am currently assigned to the Phoenix Division, specifically to the
Prohibited Mailings Narcotics Team (PMNT) in Arizona, which is responsible for
investigating narcotics violations involving the United States Mail. My responsibilities
include the detection and prevention of the transportation of controlled substances
through the U.S. Mail. Part of my training as a Postal Inspéctor included narcotics
_ investigative techniques, chemical field-testing, and training in the identification and
detection of controlled substances being transported in the U.S. Mail.

2. I have assisted on narcotics investigations of individuals for violations of
Title 18, United States Code, Section 1956(h) (Conspiracy to Commit Money
Laundering) and Title 21, United States Code, Sections 841(a)(1) (Possession with Intent
to Distribute a Controlled Substance), 843(b) (Use of a Communication Facility to
Facilitate the Distribution of a Controlled Substance), and 846 (Conspiracy to Possess
with Intent to Distribute a Controlled Substance). The facts and information contained in
this Affidavit are based on my training and experience, or that of other Postal Inspectors
and law enforcement officers involved in this investigation as described below.

3. This Affidavit is made in support of an application for a search watrant for

one United States Postal Service (USPS) Priority Mail Express parcel (hereafter, referred
Case 2:21-mb-05082-DMF Document1 Filed 05/25/21 Page 5 of 11

to as the “SUBJECT PARCEL”). The SUBJECT PARCEL is believed to contain
controlled substances or proceeds from the sale of controlled substances.

4, The SUBJECT PARCEL is further described as follows:

a. SUBJECT PARCEL: One USPS Priority Mail Express parcel |

bearing USPS tracking number EJ668237783US, addressed to “Daniel Garibay,

1650 S Arizona Ave #119, Chandler, AZ 85286,” with a return address of

“Jennifer Garibay, 5818 Flight School Dr., Indianapolis, IN 46221.” It is a brown

“Walmart.com” branded cardboard box; weighing approximately 4 pounds and 5

ounces; postmarked May 18, 2021; and bearing $72.65 in postage (hereinafter the

SUBJECT PARCEL).

BACKGROUND

5. From my training and experience, as well as the training and experience of
other Postal Inspectors on the PMNT, I am aware that the USPS mail system is frequently
used to transport controlled substances and/or proceeds from the sale of controlled
substances to areas throughout the United States. I also know that drug traffickers prefer
mail/delivery services such as Priority Mail Express and Priority Mail because of their
reliability and the ability to track the article’s progress to the intended delivery point.
When a drug trafficker learns that a mailed article has not arrived as scheduled, he/she
becomes suspicious of any delayed attempt to deliver the item.

6. Based on my training and experience regarding Priority Mail Express
operations, I am aware that the Priority Mail Express service was designed primarily to

fit the needs of businesses by providing overnight delivery for time-sensitive materials.
Case 2:21-mb-05082-DMF Document1 Filed 05/25/21 Page 6 of 11

Moreover, based on my training and experience, I am aware that business mailings often:
(a) contain typewritten labels; (b) are addressed to and/or from a business; (c) are
contained within flat cardboard mailers; and (c) weigh less than eight ounces. In
addition, corporate charge accounts were developed by the United States Postal Service
to avoid time-consuming cash payments by businesses for business mailings.

7. Based on my training and experience, I am aware that the Priority Mail
service was created as a less expensive alternative to Priority Mail Express overnight
delivery, but designed to provide quicker, more reliable service than standard First-Class
Mail. Whereas a customer mailing an article via Priority Mail Express expects next-day
service, a customer who mails an article via Priority Mail can expect two-to-three-day
delivery service. The USPS also provides a tracking service though a USPS tracking
number, which allows the customer to track the parcel and confirm delivery. |

8. Based on my training and experience regarding Priority Mail operations, I
am aware that the majority of Priority Mail mailings are business mailings. Businesses
have found that Priority Mail is a significantly less expensive method of mailing than
Priority Mail Express, particularly when next-day service-is not a requirement. I also
know that, similar to Priority Mail Express, Priority Mail business mailings tend to be
smaller, lighter mailings, and on average, weigh less than two pounds. Examples of the
typical types of business mailings conducted via Priority Mail include books, clothing,
pharmaceuticals, and consumer goods purchased from online retailers.

9. From my training, personal experience, and the collective experiences

related to me by other Postal Inspectors on the PMNT who specialize in investigations
Case 2:21-mb-05082-DMF Document 1 Filed 05/25/21 Page 7 of 11

relating to the mailing of controlled substances and proceeds from the sale of controlled
‘substances, I am aware that the State of Arizona is a source location for controlled
substances based on its close proximity to the border between the United States and
Mexico. As such, controlled substances are frequently transported from Arizona via
USPS, and proceeds from the sale of controlled substances are frequently returned to
Arizona via USPS.

10. Based on my training and experience regarding the use of Priority Mail
Express and Priority Mail to transport controlled substances and the proceeds from the
sale of controlled substances, I am aware these parcels usually contain some or all of the
following characteristics:

a. The parcel contains a label with handwritten address information and is
addressed from one individual to another individual;

b. The handwritten label on the parcel does not contain a business account
number, thereby indicating that the sender likely paid cash;

c. The parcel is heavier than the typical mailing, often weighing more than
eight ounces for Express Mail, and two pounds for Priority Mail; and

d. The parcel either: (a) was destined for an area known to be a frequent
destination point for controlled substances, having been mailed from an
area known to be a source area for controlled substances; or (b)
originated from an area known to be a frequent origination point for

proceeds from the sale of controlled substances, having been mailed to
I
Case 2:21-mb-05082-DMF Document1 Filed 05/25/21 Page 8 of 11
|

| an area known to be a destination area for proceeds from the sale of
' controlled substances

11. Priority Mail Express and Priority Mail parcels found to meet any or all of
the characteristics described above are often further scrutinized by Postal IAspectors
through address verifications and an examination by a trained, narcotics detecting canine.

RELEVANT FACTS PERTAINING TO THE SUBJECT PARCELS

12. On May 19, 2021, Your Affiant was alerted to a suspicious parcel (the
SUBJECT PARCEL) addressed to an address in Chandler, Arizona with a return
address in Indianapolis, IN. On May 20, 2021, Your Affiant reported to the delivery post
office in Chandler, Arizona to inspect the SUBJECT PARCEL.

13. Upon physical examination of the SUBJECT PARCEL, the SUBJECT
PARCEL met some of the characteristics listed in Paragraph 10 above. The SUBJECT
PARCEL was addressed from one individual to another individual, bore handwritten
address label information and weighed over four pounds, which is heavier than the
typical Priority Mail Express parcel. Also, the SUBJECT PARCEL was mailed to an
address in Arizona from an address in Indiana. Based on my training, experience, and the
collective experiences related to me by other Postal Inspectors on the PMNT who
specialize in investigations relating to the mailing of controlled substances and proceeds
from the sale of controlled substances, I am aware that Arizona is frequently a source
location for controlled substances that are mailed to Indiana, and that proceeds from the

sale of controlled substances are frequently returned to Arizona from Indiana via USPS.

Additionally, the shipping was paid for in cash.

|
5

\
Case 2:21-mb-05082-DMF Document1 Filed 05/25/21 Page 9 of 11

14. A database query was conducted regarding the names and addresses for the
SUBJECT PARCEL in Consolidated Lead Evaluation and Reporting (CLEAR), a law
enforcement database accessible to Your Affiant. CLEAR associates addresses and
telephone numbers to individuals and business entities. The CLEAR database is created
from credit reports, law enforcement reports, utility records, and other public records.

15. Through the CLEAR database query, investigators learned that the delivery
address for the SUBJECT PARCEL was an existing, deliverable address but Daniel
Garibay, is not associated with the address, 1650 S Arizona Ave #119, Chandler, AZ
85286. The same database query revealed that the return address for the SUBJECT
PARCEL was an existing, deliverable address but Jennifer Garibay is not associated
with the address 5818 Flight School Dr., Indianapolis, IN 46221.

16. From my training, personal experience, and the collective experiences
related to me by other Postal Inspectors on the PMNT who specialize in investigations
relating to the mailing of controlled substances, it is common for drug traffickers to use
names not associated or not currently associated with an address or fictitious names and
addresses to evade detection by law enforcement.

CANINE EXAMINATION OF THE SUBJECT PARCELS

17. On May 20, 2021, I met with Mesa Detective/Canine Handler Dawn
Haynes at the Rio Salado Post Office, located in Phoenix, Arizona. Detective Haynes
advised the SUBJECT PARCEL was separated and individually inspected by her canine
“Nicole.” Detective Haynes advised that “Nicole” gave a positive alert to the SUBJECT

PARCEL, by lying down next to the individual parcels at approximately 9:46 AM.
Case 2:21-mb-05082-DMF Document1 Filed 05/25/21 Page 10 of 11

18. Detective Haynes described that, when “Nicole” lays down next to an item
as she did, “Nicole” is exhibiting a passive alert that she has been trained to give when
she smells the odors of cocaine, marijuana, heroin, methamphetamine, and their
derivatives. Detective Haynes stated the passive alert given by “Nicole” indicates the
presence within the SUBJECT PARCEL of narcotics or a controlled substance, or
currency, notes, documents, or evidence bearing the presence of the odors of cocaine,
marijuana, heroin, methamphetamine, and their derivatives.

19. Detective Haynes advised she is a Mesa Police Department Detective
currently assigned to the handling and care of Mesa Police Department canine “Nicole.”
Detective Haynes has been a police officer with Mesa Police for 19 years, “Nicole” is a
three-year-old Belgian Malinois, who has been working drugs/narcotics detection for the
Mesa Police Department since February 2020. “Nicole” and Detective Haynes currently
hold a- National Certification in drugs/narcotics detection by the National Police Canine
Association (NPCA). Detective Haynes’ certifications also include the completion of a
canine certification course put on Alpha canine training facility. “Nicole” is trained to
detect the odors of cocaine, marijuana, heroin, methamphetamine, and their derivatives.
Detective Haynes advised that, since “Nicole” began working at the Mesa. Police
Department, “Nicole” has had over 100 successful finds (both training finds and finds
that have contributed to active investigations) of controlled substances and/or the

proceeds from the sales of controlled substances.
Case 2:21-mb-05082-DMF Document1 Filed 05/25/21 Page 11 of 11

CONCLUSION
20. Based on these facts, there is probable cause to believe that the SUBJECT
PARCEL described in Paragraph 4 above contains controlled substances or proceeds
from the sale of controlled substances, constituting evidence of violations of Title 18,
United States Code, Section 1956(h) (Conspiracy to Commit Money Laundering), and
Title 21, United States Code, Sections 841(a)(1) (Possession with Intent to Distribute a
Controlled Substance), 843(b) (Use of a Communication Facility to Facilitate the

Distribution of a Controlled Substance) and 846 (Conspiracy to Distribute a Controlled

 

Substance).
Andrew ‘i.e Aree
McClamrock Date: 2024.08.24 18:17:47
ANDREW MCCLAMROCK

- United States Postal Inspector

fay sk May, 2021.

[2e

Subscribed, electronically, and swo lephonically on this 25t

AM.

HONORABLE DEBORAH M. FINE
United States Magistrate Judge

 
  
